                     
     
                    
    
CHICAGO MATHEMATICS 
&
 
SCIENCE ACADEMY CHAR
TER SCHOOL
 
 
 
455
 
 
359 NLRB No. 41
 
Chicago Mathematics & Science
 
Academy Charter 
School, Inc
.
, 
Employer
 
and
 
Chicago 
Alliance o
f 
Charter
 
Teachers & Staff
, IFT, AFT, AFL

CIO
, 
Petitioner
.
 
Case 13

RM

001768
 
 
 
December 14, 2012
 
 
DECISION ON REVIEW A
ND ORDER
 
B
Y 
C
HAIRMAN 
P
EARCE AND 
M
EMBERS 
H
AYES
,
 
G
RIFFIN
,
 
AND 
B
LOCK
 
The issue in this case is whether a private, nonprofit 
corporation that established and operates a public charter 
school in Chicago, Illinois
,
 
is exempt from our jurisdi
c-
tion because assertedly it is a political subdivision of the 
State 
of Illinois within the meaning of Section 2(2) of the 
National Labor Relations Act.
1
  
The union that seeks to 
represent 
teachers employed at the school

under Illinois 
law

argues that the Board lacks jurisdiction.  In co
n-
trast, the nonprofit corporation its
elf has filed an election 
petition with the Board and argues that the Act does a
p-
ply. 
 

as examined by the Supreme Court in 
NLRB v. Natural 
Gas Utility District of Hawkins County
, 402 U.S. 600 
(1971) (
H
awkins County
).  Under that test, an entity may 
be considered a political subdivision if it is eith
er (1) 
created directly by the S
tate so as to constitute a depar
t-
men
t or administrative arm of the G
overnment, or (2) 
administered by individuals who are res
ponsible to pu
b-
lic officials or to the general electorate.  Id. at 604

605.  
Here, the Acting Regional Director for Region 13 found 
that the school is a political subdivision under both 
prongs of 
Hawkins County
.  We granted the nonprofit 

est for review of the Acting Regional 

amici to file briefs addressing the issues.  Amicus briefs 
were filed, but none by a government entity.    
 
Having carefully considered the entire record, incl
u
d-
ing the briefs filed by the parties and amici, we find, co
n-
trary to the Acting Regional Director, that the nonprofit 
corporation is not a political subdivision of the State of 
Illinois under either analytical prong of the 
Hawkins 
County
 
test.  We find, r
ather, that the corporation is an 


turn, we have not been presented with persuasive reasons 
here for declining, as a matter of discretion, to ex
ercise 
our jurisdiction.  Accordingly, we reinstate the petition 
and remand this case to the Regional Director for further 
                                        
        
 
1
 
Sec. 2(2) of the National Labor Relations Act provides that the 

thereof.
 
processing.  Our decision is based on the facts of this 
case, which involves the operation of a public charter 
school under the parti
cular provisions of Illinois law.  
We certainly do not establish a bright
-
line rule that the 
Board has jurisdiction over entities that operate charter 
schools, wherever they are located and regardless of the 
legal framework that governs their specific rela
tionships 
with state and local governments.
 
Background
 
On June 23, 2010, Chicago Alliance of Charter Teac
h-
ers & Staff, IFT, AFT, AFL

CIO (the Union) filed a 
petition with the Illinois Educational Labor Relations 
Board seeking to represent teachers employed
 
by the 
Chicago Mathematics & Science Academy Charter 
School, Inc. (CMSA or the Employer).  On July 29, 
2010, CMSA filed the instant petition with the National 
Labor Relations Board.  
 
On September 20, 2010, the Acting Regional Director 
for Region 13 issue
d a Decision and Order dismissing 

f-
ter, CMSA filed a request for review of the Acting R
e-

Boa
rd granted review and issued a notice and invitation 
to f
ile b
riefs, requesting that the parties and interested 

within the meaning of Section 2(2) of the Act, and ther
e-

received four amicus briefs, as wel
l as briefs and reply 
briefs from CMSA and the Union.
2
  
 
Facts
 
Illinois Charter Schools Law
 
The Illinois Charter Schools Law provides the fram
e-
work for the establishment and operation of charter 
schools in Illinois.  The preface to the law states as fo
l-
low
s:
 
 
In authorizing charter schools, it is the intent of the [I
l-
linois] General Assembly to create a legitimate avenue 
for parents, teachers, and community members to take 
responsible risks and create new, innovative, and more 
flexible ways of educating chi
ldren within the public 
school system.  The General Assembly seeks to create 
opportunities within the public school system of Illinois 
for development of innovative and accountable teac
h-
ing techniques.  The provisions of this Article should 
                                        
        
 
2
 
The Board received amicus briefs from the Nevada Local Gover
n-
ment Employee
-
Management Relations Board
 
(NLGEMRB)
;
 
National 
Education Association, California Teachers Association, Illinois Educ
a-
tion Association, and New Jersey Education Association
 
(NEA)
; AFL

CIO and American Federation of Teachers
 
(AFL)
; and National All
i-
ance for Public Charter Schools
 
(NAPCS)
.  
 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
 
 
456
 
be interpreted 
liberally to support the findings and 
goals of this Section and to advance a renewed co
m-
mitment by the State of Illinois to the mission, goals, 
and diversity of public education.
 
 
The Charter Schools Law permits local public school 
boards to contract with 
third parties to provide educ
a-
tional services to children who typically are served by 
local public schools.  It states that a charter school must 

other discrete, legal, nonprofit entity authorized un
der 

r-
ized by a local public school board; and certified by the 
Illinois State Board of Education (State Board). In add
i-

c-
tarian, nonreligious, no
n
-
home based, and non
-
profit 

operating funds from public sources.
 
Although Illinois c
harter schools are exempt from ce
r-
tain state laws and regulations that otherwise pertain to 
public schools, they ar
e
 
required to comply wi
th those 
statutes specified in the Charter Schools Law and the 

of Information and Open Meetings Acts and the same 
health and safety laws that apply to Illinois public 
schools.
3
  
Charter schools are also covered by 
S
tate 
laws
 
requiring criminal background checks for employees, the 
Abused and Neglected Child Reporting Act, the Illinois 
School Student Records Act, and Illinois School Code 
policies pertaining to report cards and st
udent discipline.
  
In addition, a charter school must comply
 
with the 
F
e
d-
eral 
Individuals with Disabilities Education Improvement 
Act, as well as with other 
F
ederal 
and 
S
tate 
laws prohi
b-
iting discrimination.
 
The Charter Schools Law requires that a charter 

Code or possess alternate qualifications as stated in the 

they participate in the same assessments required of pu
b-
lic school teachers.  A charte

come from within the geographical boundaries of the 
school district in which the school is located, and they 
may not be charged tuition.  A charter school must grant 
access to the local school board so that the board may 
evaluate t

 
                                        
        
 
3
 
I
n January 2010, the Illinois General Assembly amended the Cha
r-
ter Schools
 
Law to provide that charter schools must comply with the 
Illinois Educational Labor Relations Act (IELRA).  At the same time, 

y of a 


n-

 
A proposal to establish a charter school may be initia
t-
ed by, inter alia, the board of directors or other governing 
body of the corporation that intends to operate the charter 
school.  The Charter Schools Law specif
ies, in conside
r-
able detail, the information that must be included in a 
charter school proposal and sets forth guidelines by 
which the local school board and the State board evaluate 
the proposal.  
 
Upon approval of a proposal to establish a charter 
school
, the local school board and the corporation that 
intends to operate the charter school enter into an agre
e-

agreement between the corporation and a local school 
board under the terms of which the l
ocal school board 
authorizes the governing body of the charter school to 

charter school is responsible for the management and 
operation of its own financial affairs, and its board of 
directors is ult
imately responsible for governing the 
school and upholding the charter agreement.  The charter 
agreement provides that the local school board may 
withhold funds if the charter school violates the terms of 
its charter.  Moreover, the Charter Schools Law pro
vides 
that a charter may be revoked or not renewed, or the 

a-
tions are not or cannot be met or if the school commits a 
material violation of its charter agreement.  
 
CMSA
 
CMSA is a private, nonprofit cor
poration that was e
s-
tablished in 2003 by five individuals under the Illinois 
General Not
-
for
-
Profit Corporation Act of 1986 for the 


are conducte


a-
tion, CMSA sought and was granted tax exempt status 
under Section 501(c)(3) of the Internal Revenue Code.  

e-
ment of the corporation to its president, vice president, 
secretary, and chief financial officer; its financial affairs 
are conducted by a finance and audit committee.
 
 

needed, and only the board of direc
tors may remove si
t-
ting board members.
4
  
No government entity has the a
u-
thority to appoint or remove a CMSA board member, and 
no member of the board of directors is a government 
official or works for a government entity.  The four o
f-
ficers who manage the c
orporation were selected by and 

                                        
        
 
4
 

of directors at the 
time of the hearing in this matter.
 
                     
                    
     
CHICAGO MATHEMATICS 
&
 
SCIENCE ACADEMY CHAR
TER SCHOOL
 
             
457
 
 
Members of the finance and audit committee are drawn 

or removed by any public officials or government ent
i-
ties.
  
 
Upon its incorporation, CMSA submitted a proposal to 
Chicago Public Schools, a division of the Board of Ed
u-
cation of the City of Chicago (Chicago Board), to obtain 
a charter to establish the Chicago Mathematics & Sc
i-
ence Academy Charter School (the Acad
emy).  Chicago 
Public Schools reviewed the proposal, and recommended 
that the Chicago Board grant the charter to CMSA, 
which it did.  The charter agreement, more fully d
e-
scribed below, spells out the terms of the relationship 
between the charter authorizer
, i.e., the Chicago Board, 
and the charter holder, i.e., CMSA.  The charter sets out 
expectations for the Academy and the manner in which it 
will be held accountable during the term of the charter 
agreement.  
 
At some point after its creation, CMSA entered
 
into a 
contract with Concept Schools, a nonprofit charter school 
management organization, to provide management se
r-
vices.
5
  
Concept Schools prepares various financial r
e-
ports for CMSA and determines the wage and benefits 

ect to the approval 

business manager of CMSA were hired by, and are e
m-
ployees of, Concept Schools.  The principal is respons
i-
ble for the day
-
to
-
day operation of the Academy, and the 
business manager is r
esponsible for, among other things, 

benefits and taxes.  
 

 
Public Schools
 
As mentioned above, CMSA has a charter agreement 
with the Chicago Board; the charter agreem
ent cannot be 

parties to the agreement expressly acknowledge that the 
CMSA is not operating as the agent of, or under the d
i-
rection and control of, the Chicago Board, except as r
e-
quired by law or the chart
er agreement.  
 
The charter agreement is for a term of 5 years.  The 

sets forth insurance requirements and a student accoun
t-
ability plan, and specifies the health and safety laws a
p-
plicable to charter 
schools as set out in the Illinois School 
Code, Illinois Vehicle Code, Eye Protection in School 
                                        
        
 
5
 
Concept Schools was created by private individuals and has its own 
board of directors, chief executive officer
,
 
and vice president, none of 
whom are appointed by or subject to removal by any public 
official or 
government entity.  The status of Concept Schools 
under Sec. 2(2) of 
the Act 
is not at issue in this case.
 
Act, School Safety Drill Act, Toxic Art Supplies in 
Schools Act, and Chicago Building Code.  The agre
e-
ment may be revoked by the Chicago Board for material 
viol
ation of any of its terms, including the accountability 
plan, failure to meet or make reasonable progress t
o-
wards achievement of pupil performance standards set 
out in the agreement, failure to meet generally accepted 
standards of fiscal management, or vio
lation of applic
a-
ble laws.  
 
CMSA receives about 80 percent of its budget to ope
r-
ate the Academy from Chicago Public Schools, with the 
remainder derived from 
F
ederal 
and 
S
tate 
sources.
6
  
Al
t-
hough CMSA must submit a proposed budget to Chicago 
Public Schools
, its budget is ultimately approved by 

merely reviews the budget; it has never rejected a budget 
proposed by CMSA, and does not advise CMSA how it 
should allocate its resources.  CMSA is the employer of 
th

secretarial, and custodial employees.
7
  
 
Charter Agreement Requirements Vis
-
à
-
V
is the Oper
a-
tion of the Academy
 
The charter agreement provides guidelines for the 

m.  It requires 
that CMSA make reasonable progress toward the 
achievement of the goals, objectives, and pupil perfo
r-
mance standards set forth in the charter proposal and in 
the accountability plan included in the charter agreement.  
CMSA must administer st
andardized tests and participate 
in assessments required by the Illinois School Code, i
n-
cluding the Illinois Standards Achievement Test, the 
Prairie State Achievement Examination, and the Illinois 
Alternate Assessment for students with significant cogn
i-
tiv
e disabilities.  
 
The charter agreement specifies that CMSA must pr
o-
vide special education services in accordance with a st
u-

with Disabilities Education Act, procedures approved by 
the Chicago Board, a
nd any applicable 
F
ederal 
court 
orders.  CMSA may hire its own special education teac
h-
ers, although the Chicago Board will reimburse CMSA 
                                        
        
 
6
 
The amount of funds received from Chicago Public Schools is 
based on the number of students enrolled in the Academy.  As to other 
sourc
es of funding, CMSA recently received $115,000 under Title I for 
schools with at
-
risk students; $26,000 under Title II for professional 
de
velopment; $340,000 in general State aid; and $30,000 in S
tate aid 
for non
-
English speaking students.  CMSA also recei
ved $60,000
-
$100,000 in private grants and through its own fundraising efforts.  
 
7
 
Chicago Public Schools provides CMSA with a nurse, a speech 
therapist, and a social worker.  

principal and business manager are employed
 
by Concept Schools, a 
charter school management organization.
 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
 
 
458
 
for their salaries and provide resources for assistive tec
h-
nologies as necessary.
 
The charter agreement also establish
es guidelines r
e-
garding student enrollment.  CMSA must maintain e
n-
rollment data and daily records of student attendance and 
submit that information on a daily basis to the Chicago 


8
  
The agreemen
t requires that CMSA 
must submit specific student eligibility data to the Chic
a-
go Board in order to obtain initial
 
funding, supplemental 
general S
tate aid, Title I funds, special education rei
m-
bursement, and allocations for English language learners.  
The 
agreement also mandates that the Chicago Board 


of Conduct, and that CMSA may not expel students 
without providing notice to Chicago Public Schools.  
 
 
Charter Agreement Requirements Vis
-
à
-
V
is CMSA
 
The charter agreement states that the membership and 

b-
ject to and in accordance with the bylaws of the Charter 

rd are 


consistent with the Illinois General Not
-
for
-
Profit Corp
o-

 

times
 
maintain itself as an Illinois general not
-
for
-
profit 
corporation capable of exercising the functions of the 

The agreement requires that CMSA operate at all times 
in accordance with the Charter Sch

other applicable Federal and State laws from which the 
Charter School is not otherwise exempt and constitutio
n-

9
  
CMSA is also 

Pension Fund o

teachers, though it has discretion to determine how much 
of the statutorily required contribution it will pay on b
e-
half of its employees.  
 
                                        
        
 
8
 
The Chicago Board agreed to provide 
CMSA
 
with the necessary 
system access, software
,
 
and training.  
 
9
 
In addition to laws referred to 
elsewhere
, 
CMSA
 
must abide by 
The No Child Left Behind A
ct of 2001; 
the 
Illinois Pension Code; 
F
ederal and 
S
tate orders and agreements 
concerning
 
Chicago Public 
Schools that pertain to desegregation, bilingual education, special ed
u-
cation
,
 
and the like; 
F
ederal
, S
tate
,
 
and local disability access laws 
including
 
the Americans with Disabilities Act, 
the 
Rehabilitation Act of 
1973, the Illinois Environmental Barriers Act, and the Chicago Buil
d-
ing Code; and all laws that protect the rights of homeless children, such 
as the McKinney
-
Vento Homeless Assistance Act and 
Illinois Educ
a-
tion for Homeless Children Act.
 
The charter agreement provides that CMSA shall 
maintain appropriate governance a
nd managerial proc
e-
dures and financial controls, and that its financial a
c-
counting methods must be such as to allow CMSA to 
prepare reports that the Chicago and State Boards r
e-
quire, such as quarterly financial reports, an annual 
budget and an annual finan
cial audit.  The Chicago 
Board must approve any contract into which CMSA e
n-
ters for school management or operations services, e.g., 

agreement sets forth the terms required in such co
n-
tracts.
10
 
The Acting Reg

 
The Acting Regional Director found that CMSA is a 
political subdivision of the State of Illinois under the first 
prong of the 
Hawkins County
 
test
.
  
He recognized that 
CMSA is a privately incorporated entity with its own 
self
-
appoi
nted governing structure, but examined 


through its charter agreement with [Chicago Public 

that CMSA an

t-
utory restrictions, regulations, and privileges that a pr
i-
vate employer would not be subject to and negate a fin
d-

e-

nabling 


to create new educational avenues and opportunities 

Director also observed
 
that the governing body of an 

m-

a-


CMSA has 

including being subject to certain state laws and direct 

Director concluded that CMSA was created directly by 
the State of Illinois so as to constitute a depa
rtment or 
administrative arm of the State.  
 
The Acting Regional Director also found that CMSA 
is a political subdivision under the second prong of the 
Hawkins County 

of directors is not appointed by, or subject to re
moval by, 
                                        
        
 
10
 
The charter
 
agreement further requires CMSA and any such co
n-
tractors to provide the Chicago Board with the names of employees 
who come into direct regular contact with students, along with info
r-
mation regardi

i-
fications, and certifications.
 
                     
                    
     
CHICAGO MATHEMATICS 
&
 
SCIENCE ACADEMY CHAR
TER SCHOOL
 
             
459
 
 
public officials.  Nevertheless, he found it appropriate to 


r-

n-
siderable funding to 

e-


n-


e-
less accountabl
e to [Chicago Public Schools] to such an 


 
Contentions of the Parties and Amici
 
The Union contends that the Acting Regional Director 
correctly found that CM
SA is a political subdivision u
n-
der both prongs of the 
Hawkins County
 
test.  As to the 
first prong, the Union asserts that 
S
tate 
law shows that 
CMSA is a public educational employer and part of the 

sub

n-
ion, CMSA operates the Academy because of the charter 
granted to it by Chicago Public Schools; without the 
charter, CMSA would not be able to operate the Acad
e-
my as a charter school.  It also points out th

budget consists almost entirely of public funds that pass 
through Chicago Public Schools, and its budget and f
i-
nances are subject to scrutiny by Chicago Public 
Schools.  Finally, the Union argues that while CMSA is a 
nonprofit corporation with it


CMSA is an administrative arm of the State in providing 

Hawkins County 
prong, the Union asserts that the Acting 
Regional
 

[CMSA] possesses attributes commonly associated with 


 
Three amici

NLGEMRB, NEA, and AFL

CIO

support the Union


In general, they contend that charter schools have no 
existence outside of the particular 
S
tate 
laws that autho
r-
ize their creation, their continued existence, and,
 
often, 
their funding.  They further contend that the State of Ill
i-
nois, in particular, intended that charter schools be co
n-

the State created them to carry out its education policy 
objectives.  Reg
arding the second 
Hawkins County
 
prong, these amici assert that the inquiry is not solely a 

n-
ing board, but includes consideration of other factors that 
show the degree of public accountability to which 
the 
entity is subject.
 
CMSA, on the other hand, contends that the Acting 
Regional Director erred in finding that CMSA is a polit
i-
cal subdivision.   As to the first 
Hawkins County 
prong, 
CMSA asserts that 
F
ederal 
law, not 
S
tate 
law, controls 
political subdi
vision status, and that the 
S

inte
n-
tions, although relevant, are not determinative.  CMSA 
contends that an employer is exempt only where a go
v-


that 
private individuals have sought to establish an entity is 

Illinois statute directly created it, and the Illinois General 

Rather, accordin
g to CMSA, private individuals esta
b-
lished it under the Illinois General Not
-
for
-
Profit Corp
o-
ration Act, and only after incorporation did CMSA o
b-
tain a charter to operate the Academy.  CMSA points out 
that if the charter agreement were to be revoked, CMSA 
would continue to exist as a corporate entity until di
s-
solved by its own board of directors.  CMSA also asserts 
that the Charter Schools Law merely provides a proc
e-

seek approval to operate a charter scho

efforts of a group of private individuals, CMSA would 

 
As to the second prong, CMSA contends that Board 


b-
lic officials 
or private individuals; the Board may consi
d-
er other factors, but is not required to do so.  CMSA e
m-
phasizes that there is no dispute here that members of 

the board itself; that there is no 
F
ederal
, 
S
t
ate
,
 
or local 

n-

proceed no further.  Nonetheless, CMSA contends that 
other factors, should the Board consider them, support 

 
governing board is not a
c-
countable to public officials. 
 
Amicus NAPCS agrees that CMSA is not a political 
subdivision under either prong of the 
Hawkins County
 
test.  It contends that CMSA fails to satisfy the first 
prong because it was created by private 
individuals, not 
directly by the State.  It further contends that, for purpo
s-
es of the inquiry, the more relevant statute is the Illinois 
General Not
-
for
-
Profit Act of 1986, not the Charter 
Schools Law.  As to the second 
Hawkins County
 
prong, 
NAPCS
 
contend
s that no factors need be considered ot
h-

board of directors.  NAPCS points out that the Board 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
 
 
460
 
routinely asserts jurisdiction over private employers who 
are government contractors, many of which are subject
 
to 
exacting oversight comparable to the manner in which 
Chicago Public Schools oversees CMSA. 
 
Analysis
 
As noted above, Section 2(2) of the National Labor 

include any state or political subdivision
 
thereof.  
The 

the legislative history of the Act is silent as to whether 
Congress considered its meaning.  In 
Hawkins County
, 
however, the Supreme Court observed that the legislative 
history reve
aled that Congress enacted Section 2(2) 
 
 
to except from Board cognizance the labor relations of 
federal, state, and municipal governments, since go
v-
ernmental employees did not usually enjoy the right to 
strike.  In the light of that purpose, the Board . .
 

limited the exemption for political subdivisions to ent
i-
ties that are either (1) created directly by the state, so as 
to constitute departments or administrative arms of the 
government, or (2) administered by individuals who are 
responsible to publ
ic officials or to the general ele
c-

 
 
402 U.S. at 604

605.  
The Board has held that 

language 

or wholly owned government corporations from its cove
r-
age

not private entities acting as cont
ractors for the go
v-

Research Foundation of the City Univ
ersity
 
of 
N
ew
 
York
,
 
337 NLRB 965, 968 (2002), quoting 
Aramark 
Corp. v. NLRB
, 179 F.3d 872, 878 (10th Cir. 1999).  Appl
y-
ing these principles, we find, contrary to the Acting Regio
n-
al Directo
r, that CMSA is not a political subdivision of the 
State of Illinois under either prong of the 
Hawkins County 
test.  
 

 
In order to determine whether an entity is a political 
subdivision under the first prong of 
the 
Hawkins County 
test, the Board determines first whether the entity was 
created directly by the state, such as by a government 
entity, a legislative act, or a public official.  If it was, the 
Board then considers whether the entity was created so 
as to 
constitute a department or administrative arm of the 
government.
11
  
We find that CMSA fails the first prong 
of the 
Hawkins County
 
test because it was created by 
private individuals, and not by a government entity, sp
e-
cial legislative act, or public official
.
 
                                        
        
 
11
 
Hawkins County
, 
supra
 
at 604; 
Hinds County Human Resource
 
Agency
, 331 NLRB 1404 (2000). 
 
The Board has routinely found employing entities to 
be exempt political subdivisions where they were created 
pursuant to legislation or statute in order to discharge a 
state function.
12
  
The Board has also found the first prong 
of 
Hawkins
 
County
 
satisfied
 
where the employing entity 
was created by an act of the judiciary, rather than the 
legislature.
13
  
In contrast, the Board has consistently held 
that entities created by private individuals as nonprofit 
corporations are 
not
 
exempt under the first prong of 
H
awkins
 
County
.
14
  
Furthermore, an entity is not exempt 
simply because it receives public funding or operates 
pursuant to a contract with a governmental entity, as does 
CMSA.  The Board routinely has asserted jurisdiction 
over private employers that have agr
eements with go
v-
ernment entities to provide certain types of services.
15
  
                                        
        
 
12
 
See, e.g., 
University of Vermont
, 297 NLRB 291 (1989)
 
(u
nivers
i-
ty created direc
tly by special act of Vermont General Assembly
)
; 
New 
York Institute for Education of the Blind
, 254 NLRB 664, 667 (1981)
 
(
corporation formed by 
s
pecial 
a
ct of New York State legislature
)
; 
The
 
New Britain Institute
, 298 NLRB 862 (1990) 
(i
nstitute incorporat
ed by 
special act of Connecticut General Assembly and later established as 
public library in accordance with state statutes governing public libra
r-
ies
)
.   
 
13
 
See
 
State Bar of New Mexico
, 346 NLRB 674 (2006) 
(
New Mex
i-

ating 
State Bar amounted to
 
direct creation by 
S
tate government
).
 
14
 
For example, in 
Regional Medical Center at Memphis
, 343 NLRB 
346 (2004), the board of county commissioners dissolved the county 
hospital authority contingent upon the formation of a not
-
fo
r
-
profit 
health care corporation (the employer) and the execution of a contract 

-
operated hospital facilities.  
T
he Board found that 
because the employer 
was created by private individuals as
 
a nonprofit corporation, it 
was not 
established by the
 
county, despite the actions of the county commi
s-
sioners.
  
Id. at 358.  
 
The Board reached a similar conclusion in 
Research Foundation
, 
supra
 
at 965, where private individuals created the employer as a
 
not
-
for
-
profit educational corporation under the New York State Educ
a-

.
 
2(2) did 
not exempt private entities acting as government contractors.  Id. at 

itted The City University 
of New York (CUNY), a public university, there was no indication that 
the employer was intended to operate under the control of a public 
entity.  The creation of the employer under the State Educational Law 
did 

ation directly by the state or CUNY so as to 

 
See also 
Truman Medical Center v. NLRB
, 641 F.2d 570, 573 (8
th
 
Cir. 1981)
 
(medical center organized under Missouri not
-
for
-
profit 
statute
)
; 
Woodbury County Community
 
Action Agency
, 299 NLRB 554 
(1990)
 
(community action agency incorporated by private individuals 
under 
S
tate law as nonprofit corporation);
 
Econom
ic 
Security Corp
., 
299 NLRB 562 (1990)
 
(same).
  
In 
Enrichment Services Program, Inc
., 
325 NLRB 818 (1998), the
 
Board overruled
 
Woodbury
 
and 
Economic 
Security Corp.
 
on other grounds, but did not disturb the principle that 
an entity must be created directly by the state to be exempt under the 
first prong of 
Hawkins County
.
 
15
 
See, e.g., 
Connecticut State Conference B
oard, Amalgamated 
Transit
 
Union
, 339 NLRB 760 (2003)
 
(private employer that had 
a 
contract with 
the 
state
 
to provide public bus service); 
Methodist Hosp
i-
tal of Kentucky
, 318 NLRB 1107 (199
5
), enfd. in relevant part sub 
                     
                    
     
CHICAGO MATHEMATICS 
&
 
SCIENCE ACADEMY CHAR
TER SCHOOL
 
             
461
 
 
As the Board stated in 
Research Foundation,
 
supra at 
968,
 

x-
empt private entities acting as government contractors 


the Employer by private individuals as a private corpor
a-
tion, without any state enabling action or intent, clearly 
leaves the Employer outside the ambit of the Section 2(2) 

16
  
Id. 
 
 
Applying these principles
 
here, we find that CMSA 

i-

to be exempt.  That is, CMSA was not created directly by 
any State of Illinois government entity, special statute,
 
legislation, or public official.  There is no dispute that 
CMSA was created and incorporated by private indivi
d-
uals as a not
-
for
-
profit corporation under the Illinois 
General Not
-
for
-
Profit Act, and only after it was esta
b-
lished and incorporated did CMSA 
establish the Acad
e-
my following the process set out in the Illinois Charter 
Schools Law.  
 
 
We examine CMSA under the Illinois General Not
-
for
-
Profit Corporation Act

and not under the Charter 
Schools Law



reation.  Indeed, the Charter Schools Law d
i-

r-
ated as a 
nonprofit corporation
 
or other discrete, legal, 
nonprofit entity authorized under the laws of the State of 

t
-
for
-
Profit Corpor
a-
tion Act.  There is no Illinois statute that directs that 
charter schools be created or that directly creates charter 
schools.  Indeed, absent the independent initiative of pr
i-
vate individuals and the separate authority of the Not
-
for
-
P
rofit Corporation Act, the Charter Schools Law would 
do nothing to bring charter schools into existence.  R
a-
ther, the Charter Schools Law provides that if a charter 
                                        
                                     
 
nom. 
Pikeville United Methodist Hospi
tal of Kentucky v. United Stee
l-
workers of America
, 109 F.3d 1146 (6
th
 
Cir.
 
1997
), cert. denied 522 
U.S. 994 (1997)
 
(private business entity that performed health care 
services for 
the 
state); 
Jefferson
 
County Community Center
, 
Inc.
, 259 
NLRB 186 (1981), en
fd. 732 F.2d 122 (10
th
 
Cir. 1984), cert. denied 
469 U.S. 1086 (1984) (employer that contracted with or was licensed 
by 
the 
S
tate to perform services for citizens with special needs); 
NLRB 
v. Parents 
&
 
Friends of the Specialized Living Center
, 
879 F.2d 1442
 
(7th Cir. 1989)
 
(same).
 
16
 
Two decisions by the Seventh Circuit are instructive on this issue.  
See 
NLRB v. Parents 
&
 
Friends
 
of the Specialized Living Center
, supra 
(enforcing a Board order asserting jurisdiction over a not
-
for
-
profit 
corporation that ope
rated a residential facility for adults with disabil
i-
ties pursuant to a contract with a state agency); 
NLRB v. Kemmerer 
Village, Inc.,
 
907 F.2d 661 (7th Cir. 1990) (finding that a nonprofit 
corporation 
operating
 
a foster home was not a political subd
i
visio
n; 

[t]
here are no public directors here.  There is nothing 
but a state subsidy, and what is implicit in a state subsidy

that the 
enterprise is seeking to accomplish something that the state wants a
c-

 
school is to be created, it must be created by private ind
i-
viduals who 
first
 
must establish
 
a private corporation that 
in turn creates the charter school.  And that is what ha
p-
pened here: private individuals established CMSA first 
as a nonprofit corporation, and only then did CMSA e
s-
tablish the Academy.  The State of Illinois, by enacting 
its Ch
arter Schools Law, has in essence authorized ind
i-
viduals, acting through private corporations, to establish 
and operate charter schools, with the Charter Schools 

the schools are operated. 
 
That the State 
of Illinois characterizes charter schools 


r-

Hinds County Human Resource Agency
, 331 NLRB at
 
1404, citing 
Hawkins County
, 402 U.S. at 602.
17
  
We find 
nothing in the Charter Schools Law showing that the 
legislature intended that the State of Illinois itself operate 
charter schools.  By providing that school districts may 
contract with third parties
 
to establish and operate charter 
schools, the State has shown that its intention is to permit 
others
 
to establish and operate charter schools, albeit 
within a framework of regulations fashioned by the State.  
In this regard, then, charter school operators
 
arguably are 
akin to government contractors in that they are operating 

above, however, the fact that an entity operates pursuant 
to a government contract is insufficient to establish an 
exemption u
nder 
Hawkins County
.  
 
 
In sum, we find that CMSA does not satisfy the first 
prong of the 
Hawkins County
 
test, because no conduct on 
the part of the State of Illinois was required to bring it 
into existence.
18
 
CMSA is Not Administered by Individuals Who are
 
R
e-
sponsible to Public Officials or the General Electorate
 
Under the second 
Hawkins County 
prong, an entity 

s-
tered by individuals who are responsible to public off
i-

In making this dete
r-
                                        
        
 
17
 
A 

e-

t-
ed so as to constitute a department or administrative arm of gover
n-


a factor not at issue absent a finding that the 
entity was created 
directly by the State.  
Hinds County Human Resource Agency
, 
supra
. 
 
18
 
In light of this finding, we find it unnecessary to examine whether 
CMSA is an administrative arm or department of the 
G
overnment.  
Regional Medical Center at Memphis
,
 
343 NLRB at 358 (upon finding 
that employer was not created by the
 
 
State
, Board stated that employer 
could be exempt under 
Hawkins County
 
only under a second prong 

to the gener

Enrichment Services Program
, 
325 NLRB at 819 (same).  
 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
 
 
462
 
mination, the Board examines whether those individuals 
are appointed by or subject to removal by public off
i-
cials.
19
  

m-
missioners who are beholden to an elected public official 
for their appoint
ment, and are subject to removal proc
e-

i-
viduals who are responsible to public officials or t
o the 
general electorate.

Hawkins County
, supra at 608.  In 
some cases, the Board has also considered whe
ther add
i-
tional factors demonstrate a responsibility to public off
i-
cials or the electorate.  Here, for the reasons that fo
l
low, 

n
ing 
board members are appointed by or subject to r
e
moval 
by any public official
.  No further inquiry is r
e
quired. 
 
In this respect, we draw on the nonprecedential, but 
soundly reasoned, decision in 
Charter School Admi
n-
istration Services
, 353 NLRB 394 (2008) (
CSAS
), una
n-
imously finding that a private, for
-
profit corporation that 
manag
ed and operated charter schools was not a political 
subdivision of the State of Michigan.  The two
-
member 
CSAS 

n-
ing board were not responsible to public officials or the 
general electorate inasmuch as they were n
ot appointed 
by, or subject to removal by, public officials.  Id. at 397

398.  We are persuaded by that reasoning and adopt it 
here.
20
  
 
We summarize the principles that the 
CSAS 
Board a
p-
plied: In determining whether an entity is administered 
by individuals
 
who are responsible to public officials or 

majority of the individuals who administer the entity

the governing board and executive officers

are appoin
t-
ed by and subject to removal by public offic
ials.
21
  
The 
Board examines whether the composition, selection and 


governing documents.
22
  
Id. at 397.  
 
Where the appointment and removal of a majorit
y of 

private individuals

as opposed to public officials

the 
                                        
        
 
19
 
Hawkins County
, 
supra
 
at 604

-
605; 
Regional Medical Center at 
Memphis
, 
supra
 
at 359.  
 
20
 
We recognize that 
CSAS
 
lacks
 
precedent
ial value.  See
 
New Pr
o-
cess Steel, LP v. 
NLRB
, 130 S.Ct. 2635 (2010).  
But h
aving carefully 
reviewed th
e
 
decision
 
in 
CSAS
, we adopt 
its
 
reasoning
.  We would 
reach the same conclusion
 
here
 
without relying on that case.
 
21
 
Hawkins County
, 
supra
 
at 605
; 
Aramark Corp. v.
 
NLRB, 
156 F.3d 
1087, 1093 (10
t
h
 
Cir. 1998), vacated in part on rehearing en banc 179 
F.3d 872
 
(10
th
 
Cir. 1999)
; 
Research Foundation
, 337 NLRB at 969, 
citing 
FiveCAP, Inc
., 331 NLRB 1165 (2000)
;
 
and 
Enrichment Services 
Program
, 325 NLRB at 819.
  

i-
denc

Regional Medical Center at 
Memphis
, 
supra
 
at 359.  
 
22
 
Research Foundation
, 
supra
 
at 969.  
 

e.g., 
Research Foundation
, supra (no exemption where 

, defined appointment 
and removal of members of the board of directors)
; St. 
Paul Ramsey Medical Center
, 291 NLRB 755 (1988) 
(medical center not a political subdivision because there 
was no requirement that  board of directors be public 
officials or appoin
ted and removed by public officials); 
Truman Medical Center
, 641 F.2d 570
 
(8
th
 
Cir. 1981)
 

-
perpetuating board 
of directors, majority of whom were not appointed by or 
subject to removal by public officials).  The Board in 
Truman Medical Center
, notably, pointed out that the 
responsibility of the board of directors to public age
n-

n-
tractual relations between [the hospital] and these polit
i-
cal subdivisions, and is not the sor
t of direct personal 
accountability to public officials or to the general public 

at 573.  
 
The 
CSAS 

i-

the b
oard members were accountable.  The members of 

y-


were elected or appointed by, and subject to re
moval by, 
the board of directors.  The 
CSAS 
Board found that no 

r-
prise

not its board of directors, executive board, or a
d-
ministrative staff

was appointed by or subject to r
e-
moval by any public official, and t
hat there was no ind
i-
cation that the board of directors or corporate officers 


23
  
The 
CSAS 
Board concluded:
 
 
Simply stated, no person affiliated with [the charter 
school]
, [the charter grantor], the relevant school di
s-
trict, the Michigan Department of Education, nor any 
other local or State official, has any involvement in the 

v-

oard of 
directors are appointed by and subject to removal 
only
 
by private individuals and not by public officials.  Gi
v-
en the undisputed method of appointment and removal 
of board members, we find that none of the board 
                                        
        
 
23
 
Cape Girardeau Care Center
, 
278 NLRB 1018, 1019 (1986).  
In 
Mar Del Plata Condominium
, 282 NLRB 1012, 1014 (1987), the Board 
found
 
no second prong exemption where the employer was a privately 
owned, operated and controlled corporation whose board of directors 

them. 
 
                     
                    
     
CHICAGO MATHEMATICS 
&
 
SCIENCE ACADEMY CHAR
TER SCHOOL
 
             
463
 
 
members are responsible to public of
ficials in their c
a-
pacity as board members and that, therefore, [CSAS] is 

to public officials or the general electorate 
[
emphasis in 
original
]
.  
 
 
Supra at 398.  The 
CSAS 
Board declined to look to any o
t
h-
er factors in making its determination, finding the nature of 

 
Although CMSA is not a charter school management 
organization, as was CSAS, it is, nonetheless, a private 
corporation whose governing board mem
bers are privat
e-
ly appointed and removed.  Our sole focus is on the 

they are accountable, and we examine only the oper
a-
tions of CMSA, which itself is not a public charter 
school.  The method of selection
 

board members is dictated by its bylaws, and not by any 
law, statute, or governmental regulation.  The bylaws 
provide that only sitting board members may appoint and 
remove other CMSA board members.  Only board me
m-
bers may elect and re

and only board members are selected to be included on 

s-
pute that CMSA, not Chicago Public Schools, appoints 

audit commit
tee members, none of whom is controlled 
by Chicago Public Schools.  Simply stated, no person 
affiliated with Chicago Public Schools, the Chicago or 
State Boards of Education, the Illinois Department of 
Ed
ucation, or any other local or S
tate official has an
y 
i
n
volvement in the selection or removal of any members 

board of directors are appointed by and subject to r
e-
moval 
only
 
by private individuals and not by public off
i-
cials.  
 
Given the undisputed method of 
appointment and r
e-

them are responsible to public officials in their capacity 
as board members, and that, therefore, CMSA is not 

public officials or the
 
general electorate.
24
  
We conclude, 
                                        
        
 
24
 
 
Cf. 
Oklahoma Zoological Trust
, 325 NLRB 171 (19
97)
 
(emplo
y-
er exempt from Board jurisdiction where city mayor appointed its go
v-
erning trustees).  Compare 
Enrichment Services Program,
 
supra (e
m-
ployer not an exempt political subdivision where less than a majority of 
members of board of directors was compr
ised of public officials or 
individuals responsible to the general electorate
)
; 
Connecticut State 
Conference Board
, 
339 NLRB 760 (employer that had a contract with 
the 
state
 
to provide public bus service was not an exempt political 
subdivision where its ma
nagers were not responsible to public officials 
or the general electorate); 
Morristown
-
Hamblen Hospital Assn.
, 226 
NLRB 76 (1976)
 
(privately
-
incorporated entity that operated a nonpro
f-
it hospital not an exempt political subdivision where, inter alia, some 
therefore, that CMSA is not a political subdivision under 
the second 
Hawkins County 
prong.  Contrary to the Ac
t-
ing Regional Director, we do not view the fact that 

appoi
ntment and removal as merely 
one
 
factor of many 
in a second
-
prong analysis.  Rather, it is properly regar
d-
ed as the critical and determinative factor in a second
-
prong analysis.  
 
We recognize that the Board has, on occasion, explici
t-
ly referred to additio
nal factors.
25
  
But it has done so only 
after making a political subdivision finding based on its 
examination of the method of appointment and removal 

26
  
As the 
CSAS
 
Board 
correctly observed, the reference to other factors mer
ely 

27
  
S
u-
pra at 398 fn. 17.  Where an examination of the appoin
t-
                                        
                                     
 
trustees served on board of trustees because of their public positions, 
but majority of trustees were private citizens).
 
25
 
 
For example, after finding that the University of Vermont was a 
political subdivision controlled by the State of Vermont because 12 
of 


University of 
Vermont
, 297 NLRB at 295.  See also 
Regional Medical Center at 
Memphis
, 343 NLRB at 360;
 
Truman Medical Center
, 641 F.2d at 572

573 fn. 2; and 
Cape Girardeau Medical Care Center
, supra at 1019 fn. 
5.  The Supreme Court in 
Hawkins County
, although finding that the 
gas utility district was a political subdivision 
primarily 
because the 
commissioners administering the
 
district were appointed by an elected 
county judge and were subject to removal at the request of the governor 

h-

o

  
402 U.S. at 604, 608

609.
 
26
 
The exception is 
Rosenberg Library Assn
.
, 269 NLRB 1173 
(1984), in which the Board found that the 
employer
 
was an exempt 
political subdivision under pr
ong two even though its
 
trustees 
and 
directors were not appointed by public officials.  The Board did not 
discuss how the trustees and directors could be removed.  Among other 

the county and city librarian, and the re


circumstances are not present here, but to the extent 
Rosenberg
 
can be 
read to conflict with our decision today, it is overruled
.
 
27
 
Although not necessary t
o our determination that CMSA is not a 
political subdivision under the second 
Hawkins County 
prong, add
i-
tional facts supporting that finding are that 
CMSA hires its own e
m-
ployees, establishes their pay and benefits, and developed its own pe
r-
sonnel handbook
.  Although CMSA employees participate in the Ch
i-
cago Public Schools pension plan, CMSA has the discretion to dete
r-
mine how much of the statutorily required contribution it will pay on 

co




all fina
n-
cial management
,
 

annual budget.  Finally, CMSA does not appear to have any powers that 
are typically associated with public status.  For example, CMSA does 
not have the power of eminent domain
,
 
nor doe
s it have subpoena po
w-
er, and it has no authority to assess or collect taxes or issue tax
-
exempt 
bonds.
 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
 
 
464
 
ment
-
and
-
removal method yields a clear answer to 

are responsible to public officials or t
o the general ele
c-

 
28
  
 
CMSA is an Employer Within the Meaning of Section 
2(2)
 
of the Act, and the Board Should Assert 
 
Jurisdiction over It
 
In light of our finding that CMSA is not a political 
subdivision of the 
State of Illinois under 
Hawkins Cou
n-
ty
, the only remaining jurisdictional question is whether 

Section 2(2) of the Act
.
   
Management Training Corp
., 
317 NLRB 1355, 1358 (1995).  There is no dispute that 
CMS
A controls most, if not all, matters relating to the 
employment relationship involving the petitioned
-
for 
teachers, i.e., CMSA hires, fires, pays, and provides them 
with most benefits.
29
  
In many, if not most, respects, this 
charter school case is not much 
different from other 
Board cases involving government contractors.  Many 
government contractors are subject to exacting oversight 
in the form of statutes, regulations, and agreements.  Yet 
the Board routinely asserts jurisdiction over private ent
i-
ties that
 
provide services, under contract, to governme
n-
tal bodies.
30
  


x-
                                        
        
 
28
 
W

b-
lic Schools is subject to extensive compliance and reporting requir
e-
ments, including the su
bmission of a proposed budget and various 
financial reports.  CMSA receives 80 percent of its funding from Ch
i-

put CMSA on probation, or withhold funds in the event of a material 
breach of t

Illinois School Code and participate in the same assessments required 
of public school teachers, and they participate in the Chicago Public 
Schools pension fund.  Finally, CMSA is subject to a variet
y of state 
statutes.  These 
factors, however, do not speak to the crucial point here.
 
29
 
Recana Solutions
, 349 NLRB 1163, 1164 (2007)
 

T
he employer 
in question must, by hypothesis, control some matters relating to the 
employment relationship, or else it wo
uld not be an employer under the 

Management Training
, 
supra
 
at 1358. 
 

which the Board once relied in declining to assert jurisdiction over 
private, nonprofit schools that ha
d contracts with local governments to 
provide educational services.  But he acknowledges that the Board has 
long rejected that approach.  See, e.g., 
D.
 
T. Watson Home for Crippled 
Children
, 242 NLRB 1368 (1979), overruling 
Overlook School for the 
Blind
, 21


n-
ment contractors, as set out in 
Management Training
, supra.
 
30
 
See, e.g., 
Recana Solutions
, supra (private employer had contrac
t 
with 
city
 
to provide temporary day laborers); 
Connecticut State Confe
r-
ence Board
, 
339 NLRB 760 
 
(employer managed and operated public 
bus system pursuant to contract with
 
State
); 
Bergensons Property Se
r-
vices
, 338 NLRB 883 (200
3
)
 
(private corporation prov
id
ed
 
cleaning 
services to University of California at San Diego); 
Regional Constru
c-
tion
 
Corp.
,
 
333 NLRB 313 (2001)
 
(New York corporation perform
ed
 
road work for State of New Jersey); 
Servicios Correccionales de Puerto 
Rico
, 330 NLRB 663 (2000), enfd. 234 F
.2d 1321 (D.C.
 
Cir. 2000)
 
empts only government entities or wholly owned go
v-
ernment corporations from its coverage

not private 
entities acting as contractors for the government.

R
e-
search Foundation,
 
337 NLRB at 968, quoting 
Aramark 
Corp. v. NLRB
, 179 F.3d at 878 (emphasis added).
31
 
 
Amici NEA argue that even if the Board has statutory 
jurisdiction over CMSA, the Board should exercise its 
discretion and decline to assert jurisdiction
 
over charter 
schools for policy reasons.  Under Section 14(c)(1) of the 

jurisdiction over any labor dispute involving any class or 
category of employers, where, in the opinion of the 
Board, the
 
effect of such labor dispute on commerce is 
not sufficiently substantial to warrant the exercise of its 

obligation to provide public education is largely a matter 
of state and local concern, and th


e-
tween charter schools and the state. 
 
We are not directly presented with an issue of 
F
ederal
-
S
tate 
comity here, however.  No government entity

whether the State of Illinois, th
e Illinois Educational L
a-
bor Relations Board, the Illinois State Board of Educ
a-
tion, the Chicago Public Schools, or the Board of Educ
a-
tion of the City of Chicago

has endorsed the union 

 

contentions, 
as well as the views of our dissenting colleague, but we 
have decided that the Board should not, under Section 
14(c)(1), decline to assert jurisdiction over CMSA.  It is 
well established, of course, that the Board does not assert 
jurisdiction 
over public schools established by state or 
local governments, but that is because unlike CMSA, a 
private corporation, they do not come within the Section 


., 
197 NLRB 1218, 1220 (1972).  As we have e
x
p
lained, 
CMSA was not established by a 
S
tate 
or local gover
n-
                                        
                                     
 
(Delaware corporation operated and managed prisons in Puerto Rico); 
Correctional Medical Services
, 325 NLRB 1061 (1998)
 
(private e
m-
ployer provid
ed
 
health care services at prisons pursuant to contract with
 
state
)
; R
 
& W Landscape
 
&
 
Property Management
, 324 NLRB 278 
(1997)
 
(private corporation
 
provided cleaning and landscaping services 
under contract with Massachusetts Bay Transportation Authority). 
 
31
 
Courts of appeal
s
 

of jurisdiction
 
over private employers.  
See, e.g., 
Aramark Corp. v. 
NLRB
, supra at 874 (
private corporation 
had contracts with county in 
Florida and with The Citadel, a military college owned and operated by 
State of South Carolina); 
Pikeville United Methodist Hospital 
of Ke
n-
tucky,
supra
 
(private entity operated hospital under lease from the city); 
Teledyne Economic Development v. NLRB,
 
108 F.3d 56 (4
th
 
Cir. 1997)
 
(private employer operated Job Corps Center under contract with D
e-
partment of Labor); and 
NLRB v. Federal Sec
urity, Inc.,
 
154 F.3d 751 
(7
th
 
Cir. 1998)
 
(private employer hired by Chicago Housing Authority 
to provide security services).
 
                     
                    
     
CHICAGO MATHEMATICS 
&
 
SCIENCE ACADEMY CHAR
TER SCHOOL
 
             
465
 
 
ment, and it is not itself a public school.  Notwithstan
d-


law does not 
mandate
 
the est
ablishment of charter 


mandates the establishment of public schools.   The 
Board has long exercised jurisdiction over both nonprofit 
and for
-
pro
fit private schools.  See 
Windsor School
, 200 
NLRB 991 (1972); 
Shattuck School
, 189 NLRB 886 
(1971).
32
  
 
Unlike our dissenting colleague, we do not find that 
the statutes and regulations that govern Illinois charter 
schools create a special relationship bet
ween CMSA and 

Board to decline jurisdiction in 
Temple University
, 194 
NLRB 1160, 1161 (1972).  In that case, the University 
was designated by the Commonwealth of Pennsylvania 
as an instrumentality
 
of the Commonwealth and made a 

-

n-

b-


to w
hich was held by the Commonwealth.  Furthermore, 

-
member 
b
oard 
of 
t
rustees 
and decreed that one
-
third were to be 

G
overnor, the 
pres
i
dent pro tempore of the state senate, and the 
speaker 
of the state house of representatives were each authorized 
to appoint four trustees to 4
-
year terms.  The 
g
overnor of 
the Commonwealth, the mayor of Philadelphia, and the 

public education were appo
inted ex officio members of 
the board of trustees.  
 

Temple 
is misplaced.  First, 
the Chicago Board exerts far less financial control over 
CMSA than the Commonwealth did over Temple.  S
e-

le the 
governing board of Temple.  None of the seven members 

c-

                                        
        
 
32
 
The Board exercises its discretionary jurisdiction when doing so 
would effectuate the purpose
s
 
of the Act and fairly protect the
 
interest 
of employees.
 
 
In keeping with th
ese
 
purpose
s
, we have asserted juri
s-
diction over both private schools and nonprofit organizations, even 
when such entities have some relationship to the state or local gover
n-
ment.
 
 
See
,
 
e.g.
,
 
Boys 
&
Girls Aid Socie
ty
, 224 NLRB 1614 (1976); 
St. 
Aloysius Home
, 224 NLRB 1344 (1976).
 
Sec
. 
14(c) of the Act man
i-
fests a congressional policy favoring the assertion of discretionary 

that 
the operations of a class of 
employers exercise a sub

 
 
Cornel
l Unive
r-
sity
, 
183
 
NLRB 329, 332 (1970).
 
 
There is no suggestion here that 
CMSA does 
not
 

 
other board members, not by the local school district, not 
by Chicago Public Schools, an
d not by the Chicago 
Board.  Significantly, the charter agreement between 
CMSA and the Chicago Board explicitly recognizes the 


a-
tion of whether 
to decline jurisdiction in this case.  See 
Howard University
, 224 NLRB 385, 386 (1976).     
 


u-
risdiction over the horseracing and dogracing industries
33
 
serves as a guiding precedent here.  That decision

which codified, through notice
-
and
-
comment rulema
k-
ing, the holding of prior cases

was tailored to the 
unique circumstances of the horseracing and dogracing 
industries, including, notably, the pattern of s
hort
-
term 

commerce and posed obstacles to the potential effectiv
e-

b-
lish any general standard for the exercise of our discr
e-
tion to decline jurisdictio
n.
 
To decline jurisdiction, of course, would deprive 
CMSA and its employees of the benefits of being co
v-
ered by the Act.  The Board has refused to take such a 
step in a broadly analogous case, where the private e
m-
ployees in question performed important pub
lic work 
subject to extensive government control.  See 
Firstline 
Transportation Security
, 347 NLRB 447 (2006) (asser
t-
ing jurisdiction over private company providing airport 
passenger and baggage screening services, pursuant to 
contract with 
Fe
deral 
Transpo
rtation Security Admi
n-
istration).  In this area, we believe, the Board should act 

present record, we accordingly find no policy reasons to 
decline jurisdiction over CMSA.
 
We do note, however, that t
he proviso to Section 10(a) 
of the Act empowers the Board to enter into a cession 
agreement ceding its jurisdiction in any case in any i
n-
dustry, with certain exceptions not relevant here, to a 

o-
rial 
statute applicable to the determination of such cases 
by such agency is inconsistent with the corresponding 

nor any agency of the State or City of Chicago, however, 
has petitioned the Board for negot
iation of a cession 
agreement.  Presented with such a petition, we would 
certainly consider whether we should cede jurisdiction to 
Illinois in this area.  Cf. 
Produce Magic, Inc.
, 318 NLRB 
1171 (1995) (declining comity);
 
State of Minnesota
, 219 
                                        
        
 
33
 

(1989).
 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
 
 
466
 
NLRB 1095 (
1975) (declining to cede jurisdiction since 
statute was not parallel to NLRA).
34
 
 
 
Conclusion
 
For all of these reasons, we find that CMSA is an e
m-
ployer within the meaning of Section 2(2) of the Act.  As 

st
andards, we find that the Board should assert jurisdi
c-
tion over CMSA.  Accordingly, we shall reinstate the 
petition and remand the case to the Regional Director for 
further processing.
 
ORDER
 

i-
tion is rever
sed.  Therefore, we reinstate the petition and 
remand the case to the Regional Director for further a
p-
propriate action.
 
 
M
EMBER 
H
AYES
, concurring in part and dissenting in par
t
.
 
I concur with my colleagues that Chicago Math 
& 
Sc
i-
ence Academy (CMSA)  is not
 
a political subdivision 

of the Act, as interpreted in 
NLRB v. Natural Gas Utility 
District 
of Hawkins County, 
402 U.S. 600 (1971).   I also 
agree that the Board should not make a universal pr
o-
nouncem

c-
tion in all charter schools as a class, considering that 
charter schools are created, designed, regulated, and o
p-
erated differently in the various States, where their rel
a-
tionships to the States, local govern
ments
,
 
and public 
school boards may vary substantially.
 
  
I am persuaded, however, by the arguments of amici 
that the Board should exercise its discretion and decline 
to 
assert jurisdiction over CMSA

and comparably
-
situated charter

schools

based on its off
icial status as 
a public school, its integrated and highly regulated rel
a-
tionship with the State of Illinois and the Chicago Public 
Schools system, and its fundamentally local nature.  
Therefore, I would dismiss the petition.
 
The Act expressly authorizes t
he Board to decline to 
assert jurisdiction over a class of employers in certain 
circumstances.
1
   
Most notably, the Board has exercised 
                                        
        
 
34
 
If the Board wer
e presented with such a petition, Member Griffin 
would be willing to revisit 
Produce Magic

s
 
interpretation of the scope 
of the
 
10(a) proviso.
 
 
1
 
Sec. 14(c)(1) of the Act provides:
 
The board, in its discretion, may, by rule
 
of decision, or by published 
rul
es adopted pursuant to the Administrative Procedures Act, decline 
to assert jurisdiction over any labor dispute involving any class or ca
t-
egory of employers, where, in the opinion of the Board, the effect of 
such labor dispute on commerce is not sufficient
ly substantial to wa
r-
rant the exercise of its jurisdiction:  
Provided
, that the Board shall not 
decline to assert jurisdiction over any labor dispute over which 
i
t 
this authority by declining jurisdiction over the horsera
c-
ing and dogracing industries.
2
  
The Board has explained 
that t

unrelated to interstate commerce, are essentially local in 
nature, and that the various States in which they operate 
exert substantial control over them through extensive 
regulation, including 
S
tate 
regulatio
n of labor relations.  

between the States and these employers, reflected in the 

industries.
3
 
 
In my view, there is a similarly unique and speci
al r
e-
lationship between CMSA
 
and the State of Illinois and 
c
ity of Chicago, so that declining jurisdiction over this 
employer, and its like, would be conceptually consistent 
with our long
-
standing practice of declining jurisdiction 
in the racetrack industr
ies.
4
  
As described below, the 

education of children is reflected in the elaborate statut
o-
ry and regulatory framework within which CMSA is 
permitted to operate as a local public charter school. 
 
The
 
State of Illinois has authorized the creation of 
charter schools as an integral part of the public school 
system, established an extensive system of regulation 
pertaining to charter schools, and has endowed emplo
y-
                                        
                                     
 
would assert jurisdiction under the standards prevailing upon August 
1, 1959.
 
2
 
Sec. 103.3, 

This Rule affirmed the 

regulation of horseracing and dogracing industries created a unique and 
special relationship between the States and employers in those
 
indu
s-
tries.  In addition, in adopting this Rule, the Board also considered that 
employment in the racing industries tended to be temporary or part
-
time.  Id.  Also s
ee 
Jefferson Downs, Inc.
, 125 NLRB 386 (1959)
,
 
and 
Hialeah Race Course
,
 
Inc.
, 125 NLRB 388
, 390 (1959).  
Cf. 
American 
Totalisator, 
243 NLRB 314 (1979), affd. in relevant part sub nom
.
 
New 
York Racing Assn.
, Inc.
, 708 F.2d 46 (2
d
 
Cir. 1983), cert. denied 104 
S.Ct. 276 (1983
).   I am aware, of course, that charter school and rac
e-
track operations 
are different, but not meaningly so for purposes of 
determining whether to decline jurisdiction.  I rely on an analogy to the 



statutory and regulatory involvement in the establishment and oversight 

o-
rary or part
-
time status does not detract from my conclusion that 

comparable to those the Board 
has identified as exceptional in the racing industries. 
 
3
 
See 38 Fed. Reg. 9537 (April 17, 1973); 
Jefferson Downs, Inc.
, s
u-
pra; and 
Hialeah Race Course, I
nc.
, supra.  
 
4
 
The Board has 
also 
declined to assert jurisdiction in o
ther indu
s-
tries for related reasons. 
 
See 
Seattle Real Estate Board
, 130 NLRB 608 
(1961)
 

United States Book E
x-
change
, 167 NLRB 1028 (1967)
 

is not commercial); 
Evans & Kuntz, Ltd
.
, 194 NLRB 1216 (1971)
 
(law 

s essentially local).  See also
 
Temple University of the 
Commonwealth S
ystem of Higher Education
, 194 NLRB 1160 (1972), 
discussed infra. 
 
                     
                    
     
CHICAGO MATHEMATICS 
&
 
SCIENCE ACADEMY CHAR
TER SCHOOL
 
             
467
 
 
ees of charter schools with public employe
e status.  The 
Illinois Charter Schools Law defines a charter school as a 

-
home based, and 
non
-

open to all students in the school district and prohibits 
charter sch
ools from charging tuition.  It also requires 
charter schools to comply with certain regulations speci
f-
ic to public bodies.  Charter schools are also subject to 
freedom of information and open meetings requirements, 
and are bound by tort immunity laws that
 
apply to other 
government entities. Charter schools are further required 
by statute to submit to financial, tax
,
 
and payroll audits.  
Finally, pursuant to its charter agreement with the Chic
a-
go Public Schools, CMSA is subject to extensive, regular 
reporti
ng requirements and must obtain approval to su
b-
contract its management or operations.  
 
 
Significantly, labor relations within Illinois public 
schools are governed by a statute that expressly defines 

st
ate labor laws.  Charter schools must also contribute to 
state pensions in which their certified teachers and many 
other employees participate.  
 

r-
ter schools is not determinative of whether CMSA is a 
political subdivision, it is essential for the Board to co
n-
sider what kind of entity the State envisioned when it 
created the framework within which CMSA is permitted 
to exist.  It is true that charter schools, including CMSA, 
must initially exist as priva
te nonprofit organizations 
before they can be authorized by the school districts to 
exist as charter schools.  However, CMSA cannot exist 
as a charter school unless it becomes a functioning su
b-
division of the public school system pursuant to the 
above
-
defi
ned statutory and regulatory scheme.  In my 
view, this extensive statutory and regulatory system e
s-
tablishes the kind of special relationship the Board has 
found should cause it to decline jurisdiction in the past. 
 
Apart from the racetrack industry, there
 
is precedent 
for declining jurisdiction over an employer in the quasi
-
public education domain.  The Board declined to assert 
jurisdiction in 
Temple University, 
194 NLRB at 1161, 
based on a unique relationship between the private, no
n-
profit university and 
the Commonwealth of Pennsylv
a-
nia.  That relationship was symbolized by the Commo
n-

n-
strumentality of the Commonwealth, to serve as a State
-
related university in the higher education system of the 
Commonwe

-
cost 
higher education to Commonwealth residents.
5
  
Notwit
h-
                                        
        
 
5
 
The Temple University Commonwealth Act, 24 P.S. Sec. 2510, et 
seq., quo
ted in 
Temple University
, supra.
 
standing a prior recent change in Board policy resulting 
in the general assertion of jurisdiction over private no
n-
profit educational institutions,
6
 
the Board n
evertheless 

n-

-

institution.
7
 
 
I find the relationships between CMSA and both the 
State of Illinois and the Chicago Public Schools are sim
i-
larly entwined.  M
y colleagues distinguish this case on 
factors that I consider immaterial to the essence of the 
comparison.  Similar to Temple, CMSA is designated by 
S
tate 
law as a charter school to be a public entity d
e-
signed to serve a public purpose.  As with Temple, st
ate 
law requires that CMSA be open to students within a 
certain jurisdiction, and state law controls the tuition 
charged.  By statute, Temple University was denomina
t-

employer pursuant 
to 
the Commonwea

m-
ployee relations law. Similarly, CMSA, as a charter 
school, was denominated by statute to be a public e
m-
ployer, subject to 
S
tate 
public employment relations law.  
Like Temple, CMSA is subject to extensive auditing and 
reporting requirements,
 
receives the vast majority of its 
financing from the State or from Federal mon
eys
 
to 
which the 
S
tate 
is entitled, and submits its budget to a 
s
tate entity for approval.
8
 
 
Although, unlike in 
Temple University
, the 
S
tate 
does 
not appear to have an interest
 

there are no politically appointed board members, I am 
not persuaded that these distinctions make a difference 
when weighed against the obvious similarities.  More
o-
ver, I consider it important that public education of chi
l-
dren fro
m preschool through high school is traditionally 
local in character, which is not necessarily the case for 
university education.  In any event, that the special rel
a-
tionship described in 
Temple University
 
is not identical 
to the one established between CMS
A and State entities, 

as a public school places it in a similarly special relatio
n-
ship with the State of Illinois. 
 
                                        
        
 
6
  
Cornell University,
183 NLRB 329 (1970).
 
7
 
Temple University
, supra.
 
8 
Although Temple University submitted its budget to the secretary 
of education who ultimately submitted it to the legislature to be part of 
the State b

CMSA is required to submit its quarterly and annual budgets to the 
Chicago Public Schools for monitoring and evaluation. 
 
8
  
Although Temple University submitted its budget to the secretary 
of educati
on who ultimately submitted it to the legislature to be part of 

CMSA is required to submit its quarterly and annual budgets to the 
Chicago Public Schools for monitoring and evaluation.
 
 D
ECISIONS OF THE 
N
ATIONAL 
L
ABOR 
R
ELATIONS 
B
OARD
 
 
 
468
 

declining jurisdiction over
 
private, nonprofit schools 
contracting with local governments to provide public 
special education services, such as 
Overlook School for 
the Blind
, 213 NLRB 511 (1974)
,
 
and 
Laurel Haven 
School for Exceptional Children, Inc.
, 230 NLRB 1197 
(1977).  The Boar
d considered in these cases that the 
schools served the important public purpose of providing 
public education to children, and the state agencies and 
school districts with whom they contracted asserted su
b-
stantial control over the schools by extensive reg
ulation 
of education and through their contracts.  The Board 

d-

S


official status as a Chicago public school creates a rel
a-
tionship that is even closer
 

relationships found in those cases. 
 
I recognize that the Board overruled the foregoing 
precedent in conjunction with redefinition of the test for 
asserting jurisdiction over government contractors.
9
 
Since then, the Board h
as further revised that test in 
Management Training Corp.
,
 
317 NLRB 1355 (1995), 
and held that it would no longer evaluate the extent of 
                                        
        
 
9
  
S
ee 
D.
 
T. Watson Home for Crippled Children
, 242 NLRB 1368 
(1979), relying on 
National Transportation Service
, 240 NLRB 565 
(1979) (holding that Board would assert jurisdiction over employer that 
retained sufficient control over employment conditions of its
 
employees 
to enable it to bargain effectively with a labor organization as their 
representative).  See also 
Res
-
Care, Inc
., 280 NLRB 670 (1986) (rea
f-
firming and clarifying 
National Transportation
 
test).  
 
operational control retained by a government contractor 
when determining whether to assert jurisdiction.  Instead, 
the 
Board will look only to whether the employer meets 
the 2(2) definition of employer and the discretionary j
u-
risdictional amount standard for its operations.  Id. at 
1358.  I express no view whether 
Management Training
 
was correctly decided because in any ev
ent I am not co
n-
vinced that it should apply to charter schools like CMSA, 
which is not a typical government contra
c
tor.
10
  
 
In sum, while CMSA is not a political subdivision o
f 
the State of Illinois or the c
ity of Chicago, I would d
e-
cline jurisdiction beca
use it is so closely intertwined with 
and defined by those governmental entities in providing 
se
r
vices of a peculiarly public and local nature.  I also 

e
m
ployees without the possibility of 
collective
-
bargaining representation.  It would only subject them to 
the same labor relations laws as are applicable to others 
who, like them, are defined by statute as public emplo
y-
ees in a public educational system.  Accordingly, I would 
dismiss the petition. 
 
                                        
        
 
10
 
 
In this sense, I find this c
s
se distinguishabl
e from the 
void 
two
-
member Board decision discussed
 
with approval
 
by the majority. 
Cha
r-
ter School Administrative Services
, 353 NLRB 394 (2008).  In 
CSAS
, 
the employer did not hold a charter with the State, but was a contractor 
with the charter school.  Thu
s, any special relationship that may have 
existed between the charter school and the State would not have raised 
the same concerns as those raised in this case.  Moreover, unlike 

several 
States. 
 
 
